DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed June 28, 2022, is entered.  Applicant amended claims 1, 4, 13, 17 and 21, cancelled claims 2 and 14 and added claim 22.  Claims 1, 3-13 and 16-22 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 10, 11, 13, 16-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kefei (U.S. Publication No. 2016/0294007) in view of Terahara et al. (U.S. Patent No. 6,379,846).
With respect to claims 1, 3, 4, 13, 16, 17 and 21, Kefei teaches an electrolytic solution for a lithium-ion battery (electrochemical device), wherein the battery is used to power a smart electronic device (electronic device).  Paragraphs 5, 8 and 48.
Kefei teaches the electrolytic solution comprises an additive that is a multi-nitrile compound represented by Formula I, which is reproduced below:

    PNG
    media_image1.png
    77
    139
    media_image1.png
    Greyscale
.  Paragraph 10.
Formula I meets the requirements of the claimed invention when A11 and A12 are C1 alkylene, which is the same structure as I-5 of claim 3, and, regarding the claimed I-A, n is zero, R14 is hydrogen, M is C, and R11 and R12 are C1 alkylene.
	Kefei is silent as to whether the electrolyte also contains a compound containing a P-O bond.
	However, Terahara, which deals with electrolytic solutions for lithium secondary batteries, teaches a compound having the following formula:

    PNG
    media_image2.png
    99
    122
    media_image2.png
    Greyscale
.  Col. 3, Lines 16-27.
Terahara’s compound meets the requirements of formulae II-A and II-5 of the claimed invention when one of R4, R5 or R6 is a trimethylsilyl substituent and the remaining two R groups are methyl, which corresponds to formula II-5 and the definitions for R21, R22 and R23 of formula II-A.  Col. 3, Lines 6-48.  Terahara teaches the compound is added to an electrolytic solution with a predetermined range to obtain a high safety of battery and high energy density.  Col. 1, Lines 44-52 and Col. 5, Lines 1-4.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include the compound containing a P-O bond as taught by Terahara in Kefei’s electrolytic solution because Terahara teaches doing so obtains an electrolytic solution with a high safety of battery and high energy density.
With respect to claims 5 and 18, Kefei and Terahara, as combined above, teach the multi-nitrile group is present in a weight percentage of 0.1 to 4.5%.  Kefei, Paragraph 24.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Terahara teaches the P-O bond containing compound is included in the electrolytic solution in an amount of between 0.01 vol.% to 40 vol.%, wherein an amount less than the effect of improving safety may be small and an amount more than that the electric conductivity of the electrolytic solution may decrease.  Col. 5, Lines 1-4.  Terahara establishes the amount of the P-O containing compound in the electrolytic solution is a result effective variable because Terahara teaches it is optimized to obtain an improved safety effect within decreasing the electric conductivity of the electrolytic solution.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to optimize the weight percentage of the P-O bond containing compound in the electrolytic solution to obtain the improved safety effect without decreasing its electric conductivity.
With respect to claims 6 and 19, Kefei further teaches the electrolyte solution comprises ethylene carbonate, which meets the requirements of the claimed invention when R31 is a C2 alkylene.  Paragraph 29.
With respect to claims 10, 11 and 22, Kefei and Terahara, as combined above, further teaches the electrolyte solution comprises propyl propionate, which meets the requirements of V-A, and is a carboxylate comprising propyl propionate.  Kefei, Paragraph 29.  Kefei and Terahara, as combined above, the compound containing the P-O bond meets the requirements of compound II-5.  Terahara, Col. 3, Lines 6-48.  
(3)
Claims 7, 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kefei (U.S. Publication No. 2016/0294007) in view of Terahara et al. (U.S. Patent No. 6,379,846), as applied to claims 1, 3-6, 10, 11, 13, 16-19, 21 and 22 above, and further in view of Du et al. (CN 109244529 A).  The citations to Du refer to the included machine translation.
With respect to claims 7, 8, 9 and 20, Kefei and Terahara, as combined above, are silent as to whether the electrolyte further includes a carbonate compound containing a silicon functional group.
However, Du, which deals with lithium-ion batteries, teaches a silicon-substituted organic solvent improves the high temperature performance of lithium batteries.  Paragraph 8.  Du teaches compounds having the following structure:

    PNG
    media_image3.png
    105
    375
    media_image3.png
    Greyscale
.  Paragraph 13.
Either compound meets the requirements of IV-A when R41 is methyl or trimethylsilyl and R42 is trimethylsilyl.  These compounds are equivalent to Applicant’s IV-1 and IV-2.  Du teaches the silicon compound is included in the organic solvent in an amount of 2 to 50% by weight.  Paragraph 14.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Du’s silicon compound in the electrolytic solution taught by Kefei and Terahara, as combined above, because doing so improves the high temperature performance of lithium batteries.
(4)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kefei (U.S. Publication No. 2016/0294007) in view of Terahara et al. (U.S. Patent No. 6,379,846), as applied to claims 1, 3-6, 10, 11, 13, 16-19, 21 and 22 above, and further in view of Kil et al. (U.S. Publication No. 2017/0288257).
With respect to claim 12, modified Kefei teaches the electrolyte solution comprises propyl propionate but is silent as to the weight percent.
However, Kil, which deals with lithium batteries, teaches 20 to 60 percent by weight propyl propionate based on the total weight of the electrolyte is included therein along with other components to improve the ionic conductivity of the electrolyte, among other benefits.  Paragraphs 17 and 18.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include propyl propionate in the weight percent taught by Kil because Kil teaches doing so is associated with improved ionic conductivity, among other benefits.




(5)
Response to Arguments
	Applicant’s argument is moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.  Terahara, as explained above, teaches a compound containing a P-O bond.  Accordingly, Kefei and Terahara, as combined above, teach an electrolytic solution meeting the requirements of the claimed invention.
(6)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759